DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitation “an image stream interface; a user interface, an optical sensor; a medical software tools ” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses” configured to” coupled with functional language respectively recited after each of the aforementioned claim limitations, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 1-4; 6-8;11-12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see figure 1 and corresponding text. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,517,689 and US 11,065078  The conflicting claims are not identical because patent claim 10 requires the additional elements of “a checklist is both established by and utilized by said user for insuring that medical procedure steps are not missed”, not required by claim 1 of the instant application.  However, the conflicting claims are not patentably distinct from each other because:
        Claims 1 of application '620 and claim 1 of patent '689 and patent ‘078 recite common subject matter;
        Whereby claim 1, which recites the open-ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the patent, and
        Whereby the elements of claim 1 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias et al (US 2003/0159141) in view of Geri et al (US 2017/0035517)
As to claim 1, Zacharias et al teaches the system for medical software tools, comprising: 
an image stream interface module configured to receive an image stream from a surgical camera; ( paragraph [0004] a video camera located in the surgical microscope receiving an image through a beam splitter that is similar to the surgeons view of the surgical area); 
a user interface overlay module ( 22, figure 2) configured to provide a user interface overlay adapted for presentation over the image stream( paragraph [0002];superposing computer-generated graphic information over portions of another video image); 
an optical sensor located corresponding with said surgical camera for registering momentary changes in spectral characteristics reflected from a tissue surface under inspection (paragraph [0087-0088]); 
a medical software tools module configured to provide a medical software tool through the user interface ( paragraph [0086] display screen that allows a user to select among different operating modes and graphic display overlay templates used while processing surgical apparatus 18 serial data stream to provide a digital RGB video image for video overlay console), the medical software tool being configured to perform an operation with respect to the image stream and provide an output adapted to be presented over the image stream(Paragraph[0002] devices used for superposing computer generated graphic information over portions of another video image and more particularly is related to a device for producing an output video signal of a surgical procedure where portions of the video image are replaced 
However, Geri et al teaches providing a computer system configured for use in an operating room;  providing a display connected to said computer system;  obtaining patient image information about the biological tissues of a particular patient for storing in said computer system;  generating, using specialized software executing on the computer system, a dynamic image of the biological tissues of the particular patient for display on said display, said generating utilizing said patient image information such that said dynamic image of tissues is displayed on said display realistically representing corresponding actual tissues of the particular patient;  generating, using said computer system, a user tool model for dynamically interacting with said dynamic image of tissues via manipulations input by a user for display on said display;  adjusting, using a user input to said computer system, the dynamic image of tissues displayed on said display by adding or modifying features of said tissues for display to adjust anatomical structures that are in the actual biological tissue of the particular patient;  and generating, using the 

ability to display "Tissue specific intensity".  The original dataset slices are collected and stacked to reconstruct a cube of pixels, or what we call the voxels cube.  The 3D model is a cube volume of voxels.  The transfer function is used to map each voxel intensity value to color and opacity.  That way we 
control the tissue intensity and enabling a surgeon to see what he typically can't see ( paragraph [0064-68]).Geri teaches in  figure 2 with this endoscopic prop view 210 the ability to represent what would be seen on the SNAP screen if the tip of the probe had a camera (simulating the probe as a "virtual endoscope") and provide the ability to rehearse, plan, evaluate, and simulate an endoscopic procedure or other procedures.  The surgeon can manipulate the image using the touchscreen toolbar 220.  And by touching the model on the screen for rotating, zoom in and out (paragraph [0088]). It would have been obvious to one of ordinary skill in the art to use the SNAP system in  Zacharias in order to provides neurosurgeons unique virtual-reality guidance to determine the safest and most efficient pathway to remove cerebral tumors and treat vascular anomalies, for example, among other uses. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As  to claim 2, Geri teaches the  system according to claim 1 wherein said timers correspond to a blood vessel clamped within a patient to facilitate performing a medical procedure ( The SNAP proximity warning systems can automatically mark anatomical structure that the surgeons need to avoid.  Such anatomical structure may include fiber track, nerves, vessels, arteries etc; paragraph [0040-0043])
As  to claim 3, Geri teaches the  system according to claim 1 wherein an optical signature module facilitates processing of said patient optical signature data including heart rate data and image data (patient specific parameters 7 which include imaging details of the patient including images prepare from the patient's available CT and MRI images that were previously obtained, and other information that concerns the simulated models such as patient age, gender, and so on (some or all of which may be 
As to claim 4, Geri teaches the system according to claim 3 wherein said optical signature module generates optical signature data (paragraph [0051-0053]).
As to claim 5, Geri teaches the system according to claim 4 wherein optical signature data includes timer data (paragraph [0051-0053]).
As to claim 6, Geri teaches the system according to claim 1 wherein said timer data may include countdown data to guide a user for performing a medical procedure(paragraph [0139]).
As to claim 7, Geri teaches the system according to claim 1 where in a height intensity map is used to analyze tissue ( paragraph [0105]).
As to claim 8, Geri teaches the system according to claim 1 wherein a color map is generated in response to various said spectral components generated ( paragraph [0043],[0068])
As to claim 9, Geri teaches the system according to claim 1 wherein a user defined checklist is combined with said patient optical signature data so that a user is reminded not to miss medical procedure steps( paragraph [0043],[0068])
As to claim 10, Geri teaches the system according to claim 1 wherein said patient optical signature data is combined with margin guide data so that a user may define and utilize a margin of clear tissue surrounding a tissue location of interest to said user( paragraph [0043],[0068-0072]).
As to claim 11, Geri teaches the system according to claim 1 wherein said patient medical data includes images from a medical procedure and said images are securely stored for later reference The system can store individual patient cases using a case file, which can be loaded into the system as desired. A surgeon can create a case from scratch, using scanned information (e.g., MR, or CT DIACOM image 
As to claim 12, Geri teaches the system according to claim 10 wherein said securely stored images are compared with later generated images resulting from said identical patient (paragraph [0073],[0100])
As to claim 13, Geri teaches the system according to claim 10 wherein said securely stored images are compared with images resulting from other patients for comparison of corresponding tissue images between different patients(paragraph[0062-0063]  [0073],[0100]).
As to claim 14, Geri teaches the system according to claim 12 wherein said image comparisons may include a multitude of patient tissue image comparisons to form a model of what is considered healthy tissue(paragraph[0062-0063] ; [0073],[0086][0100]).
As to claim 15, Geri teaches the system according to claim 1 wherein said timers are controlled in part by optical signature values related said patient tissue condition ( paragraph [0068]; [0080]; .

				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Muang can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/             Primary Examiner, Art Unit 2664